Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response filed 07/06/2021 is acknowledged.
	The rejection of claims 35-63 under 35 U.S.C. 103(a) is withdrawn per Examiner’s amendment that was authorized by Ms. Kelly Reynolds (Applicant’s representative) on 08/27/2021.
Examiner’s Amendment
	In claim 35, please insert -comprising chelates of zinc- after “zinc salt of an organic acid”. 
	In claim 40, please delete “chelates of zinc”.
	In claim 40, please delete “or” and insert –and- instead. 
	In claim 41, please delete “the granule of claim 40” and insert –the granule of claim 35-. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art; Andela et al. (US 2006/0105024) discloses an enzyme granule comprising a core that contains an enzyme and an inorganic zinc salt. The granule can be coated. The granule may be used in animal feed. The inclusion of zinc for improving pelleting and storage stability is disclosed by Andela et al. Andela does not disclose inclusion of a zinc chelate. 
	The secondary reference; Markussen  (US 6,268,329) discloses enzyme granules comprising salts of simple organic acids. The granule comprises a core that includes the enzyme and the salts are applied to an outer layer surrounding the core. 
	The presently claimed enzyme granule comprises a core and a layer surrounding the core. The core contains an enzyme and a quantity of a salt of an organic acid comprising a zinc chelate. The core comprises 0.01-15% of a zinc salt of the organic acid. The inclusion of the organic zinc in the core of the enzyme granule brings about improved enzyme stability as evidenced by residual enzyme activity after pelleting trial at 100 C. The inclusion of salts of an organic acid in the core of the enzyme granule brings about 14-16% more residual enzyme activity in pelleting trials (Examples 1, 2, 3, 4, 6, 7 and Examples 5 and 8). Furthermore, inclusion of a zinc methionine chelate in the enzyme core (Examples 9, 10) brings about improved residual enzyme activity in pelleting trials (Example 11). A comparison of the effect of organic zinc vs inorganic zinc also shows that organic zinc brings about a higher stability of the enzyme in the core upon pelleting. (Examples 13, 14).
	Claims 35-63 are novel and nonobvious. Claims 35-63 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791